NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2199-20

MARTHA PISABAJ FLORES,

          Plaintiff-Respondent,

v.

MOSES M. ALLIE,

          Defendant-Appellant.


                   Argued December 7, 2021 - Decided February 7, 2022

                   Before Judges Fisher, Currier and Smith.

                   On appeal from an interlocutory order of the Superior
                   Court of New Jersey, Law Division, Mercer County,
                   Docket No. L-2544-17.

                   Jennifer A. Hindermann argued the cause for appellant
                   (Cooper Maren Nitsberg Voss & DeCoursey, attorneys;
                   Jennifer A. Hindermann, on the briefs).

                   Joel R. Rosenberg argued the cause for respondent
                   (Stark & Stark, attorneys; Joel R. Rosenberg, of counsel
                   and on the brief; Chinsu Shajan, on the brief).

PER CURIAM
      Plaintiff alleges she sustained injuries when she was struck by defendant's

vehicle as she crossed a street. Defendant produced an expert report from a

biomechanical engineer. The trial court granted plaintiff's motion to strike the

expert report as net opinion. We granted defendant leave to appeal. We now

affirm the court's order in part, agreeing that all but one opinion was net opinion.

We reverse the order as to the discrete opinion and remand for further

proceedings.

                                         I.

      At the scene of the accident, Lawrence Township police officer Dylan P.

McClister took statements from plaintiff, defendant, and two witnesses. He also

inspected defendant's vehicle for damage and observed pieces of the vehicle's

grille that were in the street. The parties, witnesses, and McClister were also

deposed.

      McClister noted on the police report that plaintiff stated she was

"suddenly struck by an unknown vehicle" as she walked across Brunswick Pike.

She was unable to give any description of the vehicle. Plaintiff alleged she

fractured her hip and multiple ribs, and suffered bruising to her lung, as well as

a ruptured disc in her spine, and other injuries.




                                                                              A-2199-20
                                         2
      Defendant told the officer that he was traveling in the left lane of

Brunswick Pike when he "saw [an individual] lying on the edge of the lane

closest to the median." He said he "slammed on his brakes and stopped to see

if [the person] was ok. He then pulled off to the shoulder to assist her."

Eventually defendant told the officer, "I possibly may have touched her."

      The first witness—Christopher Nowacki—told McClister, that after he

heard a noise, he looked and "saw [plaintiff], rolling off [defendant's vehicle]

and land on the ground."      The second witness, Gloria Villa Delgado, told

McClister she "witnessed the entire incident" and that defendant's vehicle "was

traveling [northbound] on Brunswick Pike in the left lane, and struck [plaintiff]

as she was crossing Brunswick Pike."

      During McClister's investigation at the scene, he observed "minor

damage" to the front of defendant's vehicle—a 2003 Nissan Xterra—including

that part of the grille was missing. The officer found two pieces of the vehicle's

front grille in the roadway where plaintiff was struck. McClister wrote in his

report that the two pieces of the grille found in the road "fit consistently with

each other" and the part of the grille remaining on the vehicle.

      The officer concluded in his report that "[b]ased on the evidence located

in the roadway, the independent witnesses['] statements, and damage to


                                                                            A-2199-20
                                        3
[defendant's vehicle], [defendant's vehicle] was involved [in the accident] and

did strike [plaintiff]." McClister also found plaintiff "at fault for the [accident]"

for her failure to yield the right of way to defendant.

       During his deposition, defendant reiterated he saw a woman lying in the

street, he braked, and stopped to ask her if she was alright. When plaintiff did

not respond, defendant stated he pulled over to help her. He denied ever striking

plaintiff.

       When the officers at the scene asked defendant about the damage to the

front end of his car and the grille, he testified he told them there was prior

damage to the grille area, incurred when he hit a deer earlier that same year. He

said he did not repair the front of his vehicle after the accident with the deer, but

instead fixed it himself "with string." In photographs taken at the scene of the

accident, there are zip ties visible behind or under the damaged grille.

       Plaintiff testified that she could not describe the vehicle that struck her.

She could not remember if she fell "straight down" or if she was "thrown at all

in the air."

       Nowacki testified that he lived on the road where the accident occurred.

He stated he was sitting in his vehicle parked in his driveway facing the road

when he heard a noise. He described:


                                                                              A-2199-20
                                         4
             I remember going into my vehicle and I have a
             dashboard cam and normally I prepare that to turn it on.
             So I was adjusting that and preparing to turn that on and
             I remember hearing an impact, which sounded like a
             vehicle impact. And I looked directly over and seen the
             traffic had stopped. And I kept glancing over there and
             within a few seconds I noticed there was a . . . body in
             the street . . . And glanced over, saw . . . all the vehicles
             had stopped and noted two vehicles in the slow lane and
             one vehicle in the fast lane. And the one vehicle in the
             fast lane was a yellow vehicle. 1

After going into his house and telling his parents to call 9-1-1, Nowacki went to

plaintiff to see if she was alright. She was laying on the median. Nowacki could

not remember if he saw plaintiff rolling off the hood of defendant's car as he had

told the police.

      Delgado testified that she was walking on the sidewalk along Brunswick

Pike when she noticed plaintiff crossing the street. She also saw a yellow car

traveling in the left lane of Brunswick Pike approaching plaintiff. She heard a

loud sound and when she turned her head, she saw plaintiff fall to the ground.

Delgado said defendant kept going but then he braked and moved to the right

lane and came back to the scene. She testified that defendant was travelling

"past [twenty-five] miles" per hour but less than fifty miles per hour. Delgado



1
  The witnesses refer to a yellow car. In McClister's deposition he described
defendant's Xterra as yellow.
                                                                             A-2199-20
                                          5
did not see defendant's vehicle strike plaintiff. She also stated she did not see

plaintiff roll onto or off the hood of the yellow vehicle.

      McClister's   deposition    testimony    remained      consistent   with   the

information in his report.

                                        II.

      Defendant produced the report of David L. Gushue Ph.D., which described

his credentials and experience in the biomechanical field. The expert advised

he reviewed numerous documents in rendering his analysis and conclusion,

including the police report; photographs; deposition transcripts; answers to

interrogatories; legal pleadings; damage estimates pertaining to defendant's

vehicle prior to the day of the accident; and data on a standard vehicle of the

same year, make, and model of defendant's car.

      In his biomechanical analysis and discussion, Dr. Gushue noted there were

"differing descriptions of the subject incident as to whether [plaintiff] was

contacted by an unidentified vehicle or [defendant's vehicle]." He informed that

the purpose of his analysis was to "determine which version of events is more

plausible within the context of the available evidence."

      Dr. Gushue explained he used a "fault-tree analysis" to analyze the

evidence. This scientific causation analysis begins with "an undesired top


                                                                             A-2199-20
                                         6
event;" here, there were two top events: a collision between defendant's car and

plaintiff and the injuries sustained by plaintiff. The next step in the analysis is

to identify the causes or contributing factors for the occurrence of those events.

These causes are compared to the available evidence. Dr. Gushue stated that

"[e]vents which are inconsistent with the conditions existing at the time of the

subject incident are then discarded." This analysis continues "until independent

events are reached or there is little reason to continue due to lack of information

or insignificance of the contribution of additional breakdowns."

      In his report, the expert described four scenarios regarding the accident.

He then opined whether the scenario was plausible or implausible when viewed

in light of the available evidence. The scenarios were based on the different

descriptions of the events given by the parties and witnesses.

      The first scenario, grounded in Nowacki's testimony, is that plaintiff

rolled off the hood of defendant's vehicle. The expert concluded this scenario

was not plausible and was inconsistent with the evidence because: (1) although

Nowacki initially reported to the police that he saw plaintiff roll off the hood of

the vehicle, he could not recall during his deposition whether that happened; (2)

the photographs did not show any damage to the hood; and (3) in reviewing the

dimensions of the front of the Nissan and plaintiff's height and weight, the expert


                                                                             A-2199-20
                                        7
opined that if contact occurred, the "vehicle would have contacted her body

above her center of mass, thereby causing her body to fall towards the ground

and preventing her upper body from wrapping onto the hood of the vehicle."

      The second scenario considered Delgado's deposition testimony that

defendant was traveling between twenty-five and fifty miles per hour. The

expert concluded this scenario was implausible because: (1) Delgado's

testimony was inconsistent from her statements in the police report; (2) and

plaintiff "was not diagnosed with injuries typically associated with high-energy

trauma that would be consistent with vehicle speeds of [twenty-five to fifty]

miles per hour."

      Scenario three addressed the debris from the vehicle found at the scene,

the damage seen on the vehicle at the scene, and damage the vehicle had incurred

to the front end prior to this incident. Dr. Gushue opined that the only damage

that might have occurred during the accident "would be limited to pieces of the

previously-broken grille falling off into the roadway." He stated that "given the

pre-existing damage, it is unknown as to whether the broken pieces fell off due

to minor contact with [plaintiff] or due to heavy braking while [defendant]

brought the vehicle to a stop after observing [plaintiff] lying in the roadway. "

He opined that McClister's conclusion that all of the damage was from the


                                                                           A-2199-20
                                       8
accident was based upon incomplete information regarding the pre-existing

damage to the Nissan.

       The last scenario was based on plaintiff's inability to identify the vehicle

that struck her and her testimony that after it struck her, it backed up and drove

away. Dr. Gushue concluded that a scenario in which an unidentified vehicle

struck her and then fled the scene prior to defendant's arrival could not be ruled

out.

       Following the service of his report, Dr. Gushue was deposed for more than

five hours. Plaintiff moved to bar the report and the expert's testimony, alleging

it was net opinion. The trial court agreed and, under a June 24, 2020 order

barred Dr. Gushue from testifying because the report was net opinion. The court

denied a subsequent motion for reconsideration.

                                        III.

       The exclusion or admission of an expert's testimony or report is

"committed to the sound discretion of the trial court." Townsend v. Pierre, 221

N.J. 36, 52 (2015) (citing State v. Berry, 140 N.J. 280, 293 (1995)). On review,

a trial court's grant or denial of a motion to bar expert testimony is entitled to

deference. "[W]e apply [a] deferential approach to a trial court's decision to




                                                                             A-2199-20
                                         9
admit expert testimony, reviewing it against an abuse of discretion standard. "

Pomerantz Paper Corp. v. New Cmty. Corp., 207 N.J. 344, 371 (2011).

                                        A.

      On appeal, defendant contends his expert was qualified, and his opinions

were supported "by generally accepted methods in the biochemical engineering

field" and would assist a jury in understanding the various scenarios that might

have occurred. Plaintiff does not challenge Dr. Gushue's qualifications to be

considered an expert in the field of biomechanics but asserts instead that the

expert testimony was properly barred because it is not based on factual evidence

or scientific data, therefore rendering it inadmissible net opinion.

      N.J.R.E. 703 states that an expert's opinion must be based in facts or data

"perceived by or made known to the expert . . . ." The net opinion rule is a "mere

restatement of the established rule that an expert's bare conclusions, unsupported

by factual evidence, is inadmissible." Buckelew v. Grossbard, 87 N.J. 512, 524

(1981). An expert's opinion may be deemed a net opinion when the expert "does

not demonstrate the soundness of a methodology, both in terms of its approach

to reasoning and to its use of data . . . ." In re Accutane Litig., 234 N.J. 340,

400 (2018). An expert must "give the why and wherefore" that supports their

opinion, "rather than a mere conclusion." Townsend, 221 N.J. at 54.


                                                                            A-2199-20
                                       10
                                        B.

      In his oral decision, the motion judge stated he had "concerns" regarding

the admissibility of the fault tree analysis, citing to a Maryland federal district

court case—Shreve v. Sears, Roebuck & Co., 166 F. Supp. 2d 378 (D. Md.

2001).2

      However, in Shreve, a products liability case regarding a snow blower,

the court did not reject the fault tree analysis as an accepted scientific method

but instead found the expert "did not perform an objective fault tree analysis as

would a disinterested professional applying that analytical tool to discover how

best to design a safe [product] after an injury-causing incident." Id. at 397.

      The trial judge here did not bar the expert report because it used an

unaccepted scientific method—specifically the fault tree analysis—but struck it

instead because it was net opinion. Therefore, we need not address the general

admissibility of an expert's use of the fault tree analysis. We need only review

the report for net opinion issues.




2
  The fault tree scientific method analysis has not been considered in any New
Jersey state court case.
                                                                             A-2199-20
                                       11
                                        C.

      The trial court found the report was an "impermissible net opinion,"

because Dr. Gushue's opinions "addresse[d] credibility issues, [and]

encourage[d] the jury to speculate about theories with no foundational basis

relative to this matter and bare conclusions which are unsupported by the factual

evidence."

      Except for one opinion, we agree that the expert's conclusions were

primarily credibility determinations that rest within the province of the jury. See

Rodriguez v. Wal-Mart Stores, Inc., 449 N.J. Super. 577, 590 (App. Div.

2017) (quoting State v. Vandeweaghe, 351 N.J. Super. 467, 481 (App. Div.

2002), rev'd on other grounds, 237 N.J. 36 (2019)) ("The courts of this state have

long adhered to the cardinal principle that '[i]t is within the sole and exclusive

province of the jury to determine the credibility of the testimony of a witness.'").

Therefore, we affirm the order barring the expert's opinions regarding scenarios

two, three, and four.

      Delgado can be cross-examined by counsel on her observations of the

parties' actions and any inconsistencies in her testimony and statements. Dr.

Gushue's conclusion regarding the speed of defendant's vehicle at the time of

these events is not based on any mathematical calculations or other data analysis.


                                                                              A-2199-20
                                        12
      Similarly, McClister and defendant can testify and be subjected to cross-

examination regarding the damage to defendant's vehicle. Like all witnesses,

the issue of their credibility will be a determination for the jury. The conclusions

reached by Dr. Gushue regarding the vehicle damage and debris were

speculative and not based on any factual evidence.

      However, Dr. Gushue's opinion discrediting Nowacki's testimony that

plaintiff rolled off defendant's vehicle is supported by sufficient factual evidence

and scientific data to permit its admission. Therefore, it was a mistaken abuse

of discretion to bar this particular opinion.

                                        D.

      We are not persuaded by defendant's assertion that the court erred when it

declined to conduct a N.J.R.E. 104 hearing prior to barring the expert report.

First, defendant did not request a hearing until the filing of the motion for

reconsideration. Second, after five hours of deposing the expert regarding his

opinions and conclusions in his eight-page report and given the reasons or lack

of reasons for the opinions, it is doubtful an additional evidentiary hearing could

shed any further light on the issue.

      The decision to conduct a Rule 104 hearing rests within the sound

discretion of the court. Kemp v. State, 174 N.J. 412, 432 (2002). We discern


                                                                              A-2199-20
                                        13
no abuse of discretion in the trial judge's determination that there was no

necessity for a hearing.

      The trial court's order is reversed only as to the particular expert testimony

and opinion as discussed above.       The remainder of the expert report and

testimony is barred as net opinion.

      Affirmed in part, reversed in part, and remanded to the court for further

proceedings. We do not retain jurisdiction.




                                                                              A-2199-20
                                       14